MEMORANDUM *
Jore Corporation and its insurer, Industrial Indemnity, appeal the award of benefits to Denis Reid under the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. § 901 et seq. The parties are familiar with the circumstances of the claim, the causation issues, and the medical evidence related to the claim, and thus we need not recite the details here. The Benefits Review Board did not err in adopting the ALJ’s findings of fact as they were rational, supported by substantial ev*510idence, and in accord with the law. Medical evidence supported the specific findings regarding the extent of the work-related injury and resulting disability. Based upon our independent review, we conclude that substantial evidence supports the Board’s disposition, and that it committed no errors of law. See Marine Power & Equip. v. Dep’t of Labor, 203 F.3d 664, 667 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.